Title: To George Washington from Major General Philip Schuyler, 9 December 1775
From: Schuyler, Philip
To: Washington, George



Dear Sir
Albany Decr 9. 1775.

Since I did Myself the Honor to address Your Excellency on the 8th instant, my Baggage is arrived, & now inclose the Return of Cannon at Crown Point Tionderoga &ca—besides these there are a few at Fort George, the Return whereof I gave Colo: Knox to Copy & he forgot to redeliver It to me.
As soon as I am a little setled, I shall take the Liberty to send You Copies of my Letters to Congress, Containing a Recommendation of what I thought necessary to be done in this Quarter, preparatory to the next Campaign.
The Gentlemen of the Committee are still here, but propose returning to Morrow.
Be so good as to make my Respects to the Gentlemen of your Suit. I am Dr Sir Your Excellency’s Most Obedt Humble Servt

Ph: Schuyler


I have just received Your Excellency’s Favor of the 5th inst. I have heretofore observed that Colo: Arnold had great Merit, he

has been peculiarly unfortunate in that one third of his Troops have left him. If the whole had been with him when he arrived before Quebec, he would probably have had the sole Honor of giving that important Place to America. he will however share in the Glory of Its Reduction & I make no Doubt, but that It will be in our Possession before any Troops can come to It’s Relief.
If Congress enters into my Views & immediately sends three thousand Men to this Place, I make no Manner of Doubt, of getting them into Canada by the middle of January. I am &ca.

